Name: 84/49/EEC: Commission Decision of 17 January 1984 authorizing the French Republic to introduce intra- Community surveillance in respect of imports of certain slippers and other indoor footwear and certain beach slippers originating in the People's Republic of China (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: trade;  trade policy;  leather and textile industries;  Europe
 Date Published: 1984-02-02

 Avis juridique important|31984D004984/49/EEC: Commission Decision of 17 January 1984 authorizing the French Republic to introduce intra- Community surveillance in respect of imports of certain slippers and other indoor footwear and certain beach slippers originating in the People's Republic of China (Only the French text is authentic) Official Journal L 031 , 02/02/1984 P. 0023 - 0024*****COMMISSION DECISION of 17 January 1984 authorizing the French Republic to introduce intra-Community surveillance in respect of imports of certain slippers and other indoor footwear and certain beach slippers originating in the People's Republic of China (Only the French text is authentic) (84/49/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular the first paragraph of Article 115 thereof, Having regard to Commission Decision 80/47/EEC of 20 December 1979 on surveillance and protective measures which Member States may be authorized to take in respect of imports of certain products originating in third countries and put into free circulation in another Member State (1), and in particular Article 2 thereof, Whereas Commission Regulation (EEC) No 2483/83 of 30 August 1983 (2) instituted a system of import authorizations in France for certain slippers and other indoor footwear and certain beach slippers falling within NIMEXE codes 64.04-10, ex 64.04-90 and ex 64.02-69 respectively, originating in the People's Republic of China; Whereas that Regulation takes account of the steps taken by the Government of the People's Republic of China both in order to make exports into France of the products in question subject to export certificates, and to issue such certificates in such a way as to respect certain quantitative limits for 1983 and 1984; Whereas disparities exist between France and the other Member States in the conditions governing imports of the products in question; whereas such disparities may give rise to deflection of trade; Whereas in order to detect rapidly such deflection of trade, the French Government has made a request to the Commission of the European Communities to be authorized to establish prior intra-Community surveillance of the imports in question originating in the People's Republic of China and put into free circulation in the other Member States; Whereas the Commission has examined whether the imports in question could be the subject of intra-Community surveillance measures; whereas that examination shows that such deflection of trade may increase and jeopardize the objectives pursued by Regulation (EEC) No 2483/83 referred to above and aggravate or prolong the economic difficulties of the manufacturing sector concerned; Whereas it is therefore necessary to authorize France to introduce intra-Community surveillance of the products in question originating in the People's Republic of China and put into free circulation in the other Member States, HAS ADOPTED THIS DECISION: Article 1 In accordance with Article 2 of Decision 80/47/EEC, the French Republic is hereby authorized to establish, up until 31 December 1984, intra-Community surveillance of the products indicated below originating in the People's Republic of China and put into free circulation in the other Member States: 1.2.3 // // // // CCT heading No // NIMEXE code // Description // // // // ex 64.04 // 64.04-10 // Slippers and other indoor footwear // ex 64.04 // ex 64.04-90 // Beach slippers // ex 64.02 B // ex 64.02-69 1983, p. 12. Article 2 This Decision is addressed to the French Republic. Done at Brussels, 17 January 1984. For the Commission Antonio GIOLITTI Member of the Commission // Beach slippers with rubber soles // // // (1) OJ No L 16, 22. 1. 1980, p. 14. (2) OJ No L 244, 2. 9.